DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejections under 35 USC 103:
Applicant’s Argument: Applicant argues in the rejection for claim 1, Mondal only discloses higher layer signaling but fails to disclose setting the parameter sent with respect to at least two downlink control information types via a setting signaling. 
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claim thus changing the scope of the invention. After an updated search, Examiner applied a new grounds of rejection. Examiner notes in claim 1 that the resource aggregation granularity parameter and the precoding granularity parameter, which are the parameters sent with respect to the DCI types, are not required to be sent at all, as the claims recite a resource mapping parameter may be sent instead. See the parameters comprise “at least one of a resource aggregation granularity parameter, a precoding granularity parameter, or a resource mapping parameter.” Examiner has applied a reference to teach the resource aggregation / precoding granularity parameter features, but notes that Examiner may ignore these parameters and any limitations related to these parameters if teachings are cited for the resource mapping parameter because the same restrictions regarding the resource mapping parameter are not present and this can be sent instead of the other two parameters.

Applicant’s Argument: Applicant argues in the rejection for claim 9, Huang teaches SRS precoding granularity and resource mapping for SRS but does not teach setting a parameter based on two types of DCI and sending the setting signaling for the receiving terminal to determine the parameters. 
Examiner’s Response: Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. Huang clearly shows a method for determining a precoding granularity parameter for a SRS transmission. Examiner notes that the precoding granularity parameter is not further defined in the claim thus may be any parameter relating to the configuration of the precoding for a transmission. In Huang, ¶0038-39, UE determines precoding from instructions on precoding to apply for SRS. This may include wideband or narrow band. The reference indicates that the precoding may be determined based on quality in CSI-RS but also indicates alternatively it may receive an instruction of the precoding, but the instruction is not further specified. In the rejection, Huang is modified only to show that precoding information for SRS may be tied to DCI formats. Chen shows in ¶0095-97, a base station configures multiple “precoding vectors” and includes one in different SRS sets, then for different DCI formats, i.e. types, different precoding vectors from the set of precoding vectors are assigned and instructed to the UE. Thus this clearly shows the concept of tying different precoding information to different DCI types. In Applicant’s argument “Chen has clearly discloses that all of set 2 to set are tied with the same DCI format 4,” this does not teach away from the claimed invention as the claim recites that two DCI types have to be associated with two different precoding granularity parameters, and this is disclosed in Chen as a first precoding vector in a first set is tied to a first DCI format and a second set with second precoding vector is tied to a second set, thus the claim language is supported, the claim reciting a broader limitation than that argued by Applicant.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7, 25, 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (“Li”) (US 20160065340 A1).

Regarding claim 1, Li teaches:
A method for transmission, comprising: 
determining, by a sending terminal, a transmission parameter set corresponding to a transmission resource region [¶0088, parameters determined at eNB including performing or not performing frequency-domain continuous Precoding, wherein ¶0052-53 precoding weights configured according to parameter on resources thus in a resource region], wherein transmission parameters in the transmission parameter set comprise at least one of a resource aggregation granularity parameter, a precoding granularity parameter, or a resource mapping parameter [¶0088-89, frequency-domain continuous precoding being adopted or not considered a precoding granularity parameter, the parameter being whether or not it is configured / adopted, and further ¶0052-55, optimization parameters also considered a precoding granularity parameter indicated to the UE in the same way as indicating whether the precoding is adopted or not]; 
and executing, by the sending terminal, transmission in a corresponding transmission resource region according to the transmission parameters [¶0060-62, ¶0088-90, transmission according to parameter and UE processes the sent data from eNB], and
sending, by the sending terminal, a setting signaling for indicating the resource aggregation granularity parameter / precoding granularity parameter to a receiving terminal [¶0054-55 precoding parameters indicated to the UE in the same way as indicating whether the precoding is adopted or not, see ¶0039-41, ¶0088 and ¶0090 DCI type implicitly signaling precoding granularity parameter i.e. whether precoded according to continuous precoding, and further indicates optimization indication, the implicit signaling being the setting signaling]
wherein the resource aggregation granularity parameter/ precoding granularity parameter is respectively set with respect to each of at least two downlink control information (DCI) types, and the setting signaling sent with respect to each of the at least two DCI types is different from each other [¶0039-41 DCI types comprise implicit signaling which are the setting signaling indicating if precoding granularity parameter is set, wherein DCI of a “such a type” indicates that precoding granularity is set, meaning DCI of another type would indicate it is not set, see further ¶0090, and ¶0054-55 DCI type may also be used to indicate optimization parameter for precoding, thus DCI of a first type indicates a first optimization and whether precoding adopted, and DCI of a second type indicates a different optimization parameter or different setting of signaling e.g. enabled / disabled].

Regarding claim 2, Li teaches:
The method according to claim 1, further comprising: determining, by the sending terminal, the transmission resource region, wherein transmission resources comprise at least one of a time domain resource, a frequency domain resource, an antenna resource, a beam resource, or a code resource, a quantity of the transmission resource region is N, and N is greater than or equal to 1 [¶0052-55, frequency-domain resources considered greater than 1].

Regarding claim 5, Li teaches:
The method according to claim 1 wherein the resource aggregation granularity parameter/precoding granularity parameter comprises at least one time window parameter, wherein the time window parameter is used to determine a resource aggregation granularity/precoding granularity parameter [¶0071, ¶0079, precoding granularity configured for a TDD system considered to be associated with a time window parameter as TDD involves time-slotting transmissions].

Regarding claim 7, Li teaches:
The method according to claim 1, wherein an information-to-resource mapping setting is determined respectively by at least one of: at least two layers, at least two layer numbers, at least two CWs, at least two MCSs, at least two demodulation reference signal (DMRS) settings, at least two phase tracking reference signal (PTRS) settings, at least two numerology settings, at least two waveforms, at least two slot types, at least two transmission schemes, at least two DCI types [¶0039-41 two DCI types i.e. at least one for setting the precoding / optimization as in ¶0054-55 indicating different modes, and one that does not enable this precoding], at least two traffic types, at least two CB/CBG settings, at least two transmission settings, at least two beams, at least two beam numbers, at least two receiving methods, at least two precoding granularity parameters/resource aggregation granularities, at least two HARQ related parameters, or at least two multiple access methods/multiplexing methods.

Regarding claim 25, Li teaches a base station comprising:
A processor and a memory storing instruction executable to the processor, which, when executing the instructions, implements the method for transmission according to claim 1 [¶0116].

Regarding claim 29, Li teaches:
A non-transitory storage medium in which computer-executable instructions are stored, wherein when the computer-executable instructions are executed by a processor, the processor implements the method for transmission according to claim 1 [¶0116].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Li”) (US 20160065340 A1) in view of Nasiri Khormuji (US 10972234 B2).

Regarding claim 6, Li teaches:
The method according to claim 5.
Li teaches a time window but does not teach a window per resource region however Nasiri Khormuji teaches wherein setting the time window parameter comprises: setting the time window parameter for at least two types of channels/signals, respectively; or setting the time window parameter for at least two beam groups, respectively; or setting the time window parameter for at least two transmission resource regions, respectively [Column 7 ll 55-Column 8 ll 1-16, a coherent window of time parameter is set for two sets of resource regions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li such that the time window is set for two resource regions as in Nasiri Khormuji. Li teaches a time window parameter related to the aggregation but does not teach a window for each resource region however it would have been obvious to modify Buckley to specify a window for each of two resource regions as in Nasiri Khormuji in order to associate resources of a channel with each user Column 7 ll 55-Column 8 ll 1-16.

Claim 9-11, 16, 18, 27, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Huang”) (US 20180097595 A1, effective filing date of provisional application 62/402,141 filed Sept. 30, 2016) in view of Chen et al. (“Chen”) (US 20140112168 A1).

Regarding claim 9, Huang teaches:
A method for setting transmission, comprising: determining, by a receiving terminal, a transmission resource region, wherein transmission resources comprise a time domain resource, a frequency domain resource, an antenna resource, a beam resource, or a code resource [¶0037-38 UE determines a transmission which uses frequency resource, a symbol in time resource, weights i.e. precoding, beams to be emitted on an antenna considered beam and antenna resources]; 
receiving, by the receiving terminal, a setting signaling for indicating the resource aggregation granularity parameter / precoding granularity parameter sent by a sending terminal [¶0039, receive setting signaling indicating precoding parameter from base station];
determining, by the receiving terminal, a transmission parameter set corresponding to the transmission resource region according to the setting signaling, wherein transmission parameters in the transmission parameter set comprise at least one of a resource aggregation granularity parameter, a precoding granularity parameter, a resource mapping parameter, or a code block (CB)/code block group (CBG) [[¶0037-38 parameter set determined including precoding granularity and resource mapping ¶0040 based on an instruction i.e. setting signaling for precoding granularity]
Huang teaches a precoding weight but does not teach setting a parameter based on two DCI types however Chen teaches determining, by the receiving terminal, a transmission parameter set corresponding to the transmission resource region according to the setting signaling and a down control information (DCI) type [¶0095-98, different precoding vectors are configured for uplink SRS transmission considered precoding granularity parameters, and sending DCI indicating vector as the setting signaling and tied to different DCI formats or types, thus the determination of the precoding information is based on signaling and DCI format], wherein the resource aggregation granularity parameter/ precoding granularity parameter is set by at least two downlink control information (DCI) types, and the setting signaling sent with respect to each of the at least two DCI types is different from each other [¶0095, different SRS parameters including precoding vector sets tied to different DCI formats, configured in RRC].
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the transmission such that the precoding parameter as instructed by the eNB in Huang is instructed based on DCI of at least two types as in Chen. Huang teaches an instruction of the precoding and it would have been obvious to modify this instruction to be based on type of DCI when indicating these parameters as in Chen who teaches DCI influences the signaling of the precoding for SRS and “provides means for determining a precoded SRS vector for one or more served UEs, wherein the determined precoded SRS vector includes determining the precoded SRS vector on a per UE basis, enabling the precoded SRS vector for either one or both of FDD and TDD systems” ¶0092. 

Regarding claim 10, Huang-Chen teaches:
The method according to claim 9, further comprising: executing, by the receiving terminal, transmission in the transmission resource region according to the transmission parameter set [Huang ¶0037-40 transmission in resource set and executed].

Regarding claim 11, Huang-Chen teaches:
The method according to claim 9, wherein the resource aggregation granularity parameter/precoding granularity parameter is determined respectively by one or more of: a downlink control information (DCI) type, a transmission technology, a pilot port group, a channel/signal type [¶0038 may be for SRS as in Huang], a CB/CBG setting, a service type, a waveform, a beam type, a beam group [¶0038 Huang precoders for beams considered beam group], a time domain symbol group/slot group/subframe group, an antenna group, a modulation and coding scheme (MCS) group, a resource allocation granularity, a pilot pattern, an antenna/port number [Huang ¶0037-38 antenna distribution used in determining precoding], an hybrid automatic repeat request (HARQ) related parameter, a receiving method, a multiple access method, a multiplexing method, or a quasi-co-location (QCL) setting.

Regarding claim 16, Huang-Chen teaches:
The method according to claim 9, wherein the resource aggregation granularity parameter/precoding granularity parameter comprises at least one time window parameter, wherein the time window parameter is used to determine a resource aggregation granularity/precoding granularity parameter [Huang ¶0038-40 time window or slot when signal will be transmitted taken into account when emitting signal via precoding granularity parameter thus considered used to determine parameter as time resources taken into account e.g. time window used to determine sending precoded SRS thus a precoding granularity parameter, further SRS precoding based in part of periodic SRS thus related to a time window parameter as per period of SRS].

Regarding claim 18, Huang-Chen teaches:
The method according to claim 9, wherein an information-to-resource mapping setting is determined respectively by at least one of: a layer/layer group, a layer number, a MCS, a DMRS pattern, a phase tracking reference signal (PTRS) pattern, a numerology, a waveform, a slot type, a transmission scheme, a DCI type, a traffic type, a CB/CBG setting, a transmission setting, a beam [Huang ¶0038-40 teaches beam configuration], a beam number, a receiving method, a precoding granularity parameter /resource aggregation granularity, an HARQ related parameter, a multiple access method [¶0037-40 teaches multiple access methods in Huang], a multiplexing method, an A/N setting, a code word (CW)/transmission blocks (TB) setting, or a QCL setting.

Regarding claim 27, Huang-Chen teaches:
A terminal, comprising a processor and a memory storing instructions executable to the processor, which, when executing the instruction, impalements the method for setting transmission according to claim 9 [Huang Figure 2, 200, ¶0049-52].

Regarding claim 30, Huang-Chen teaches:
A non-transitory storage medium in which computer-executable instructions are stored, wherein when the computer-executable instructions are executed by a processor, the processor implements the method for transmission according to claim 9 [Huang Figure 2, 200, ¶0049-52].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Huang”) (US 20180097595 A1, effective filing date of provisional application 62/402,141 filed Sept. 30, 2016) in view of Chen et al. (“Chen”) (US 20140112168 A1)., Zhou et al. (“Zhou”) (US 20140098770 A1) and Papasakellariou (US 20170366377 A1, effective filing date of provisional application 62/364,452 filed July 20, 2016).

Regarding claim 12, Huang-Chen teaches:
The method according to claim 9, wherein the receiving terminal determines a precoding granularity parameter of a second channel/signal according to a precoding granularity parameter of a first channel/signal [Huang ¶0037-39 downlink channel signal, first signal, conveys a parameter considered precoding granularity parameter used to determine how to steer a beam using precoding in uplink, second signal]; 
the receiving terminal determines a precoding granularity parameter of uplink data/demodulation reference signal (DMRS) according to a precoding granularity parameter of a sounding reference signal (SRS) and a precoding granularity parameter of uplink control [see ¶0037-40, ¶0047 of Huang, precoding of data based on a delta for precoding of SRS considered to be uplink control parameter as well and uplink control, see also ¶0047 bit indicates precoding parameter in downlink to be used for uplink, considered uplink control as the claim does not specify uplink control and it can be anything related to uplink transmission].
Huang teaches determining precoding parameters but does not teach a downlink parameter based on CSI-RS however Zhou teaches and the receiving terminal determines a precoding granularity parameter of downlink data/downlink control/DMRS according to a precoding granularity parameter of a channel state information-reference signal (CSI-RS) [¶0069-74, UE detects CSI parameters i.e. measurement considered precoding granularity parameter as this is a broad term that can apply to any parameters and it is used to determine a precoding matrix or precoding granularity parameter to be used for downlink].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang such that CSI-RS-related parameter is used for determining precoding parameter of downlink. It would have been obvious to modify Huang to include this determination based on CSI-RS-parameter as in Zhou to determine the best PMI for efficient downlink communication ¶0069. 
Huang teaches precoding granularity but not determining of uplink control from SRS and data however Papasakellariou teaches the receiving terminal determines a precoding granularity parameter of uplink control/DMRS according to the precoding granularity parameter of SRS and a precoding granularity parameter of uplink data [¶0225].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang such that precoding of uplink is determined according to granularity parameter of SRS and data. It would have been obvious to modify Huang to include this determination based on SRS and uplink data as in Papasakellariou for using transmit diversity in determining precoding for DMRS as in SRS, PUSCH for the base station to demodulate information ¶0121.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Huang”) (US 20180097595 A1, effective filing date of provisional application 62/402,141 filed Sept. 30, 2016) in view of Chen et al. (“Chen”) (US 20140112168 A1)., Xu et al. (“Xu”) (US 20170094621 A1) and Onggosanusi et al. (“Onggosanusi”) (US 20170311296 A1, effective filing date of provisional application 62/327,725 filed April 26, 2016).

Regarding claim 13, Huang-Chen teaches:
The method according to claim 9, wherein the receiving terminal determines a precoding granularity parameter of an uplink channel/signal according to a precoding granularity parameter of a downlink channel/signal [Huang ¶0039 wherein DL signals considered to include a precoding granularity parameter as these are used to determine precoding for uplink channel]; 
the receiving terminal determines a precoding granularity parameter of SRS according to a precoding granularity parameter of CSI-RS [Huang ¶0039 wherein DL signals such as a CSI-RS with a parameter i.e. measurement result considered a precoding granularity parameter as these are used to determine precoding for uplink channel].
Huang-Chen teaches an uplink channel precoded according to CSI-RS but does not teach DMRS however Xu teaches a precoding granularity parameter of uplink (UL) DMRS [¶0060 uplink control precoded may be DMRS according to PMI].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang such that precoding of uplink is based on a parameter for DMRS transmission as in Xu. It would have been obvious to modify Huang to include DMRS transmission using a precoding granularity parameter as in Xu for link adaptation and demodulation ¶0060.
Huang-Tang-Xu teaches uplink DMRS but does not expressly teach DMRS precoded according to CSI-RS however Onggosanusi teaches precoding granularity of uplink according to a precoding granularity parameter of CSI-RS [¶00169 precoding parameters for UL based on estimate or parameter of CSI-RS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang such that precoding of uplink is based on a parameter for CSI-RS related to precoding granularity. It would have been obvious to modify Huang to include uplink transmission using a precoding granularity parameter related to CSI-RS as in Onggosanusi who teaches the precoder selection method allows for managing UL interference ¶0169.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Huang”) (US 20180097595 A1, effective filing date of provisional application 62/402,141 filed Sept. 30, 2016) in view of Chen et al. (“Chen”) (US 20140112168 A1) and Onggosanusi et al. (“Onggosanusi”) (US 20170311296 A1, effective filing date of provisional application 62327725 filed April 26, 2016).

Regarding claim 14, Huang-Chen teaches:
The method according to claim 9.
Huang-Chen teaches determining a precoding granularity parameter but not for downlink however Onggosanusi teaches wherein the receiving terminal determines a precoding granularity parameter of a downlink channel/signal according to a precoding granularity parameter of an uplink channel/signal [¶0169, precoding granularity parameter of an uplink channel is determined as being UL-DL reciprocity see ¶0165, a precoding granularity parameter i.e. an estimate of the downlink channel using CSI-RS is then determined based on this property in order to select a precoder thus this is considered downlink precoding granularity parameter as the claim does not expressly teach what this parameter is].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang such that precoding of uplink is based on a parameter for CSI-RS related to precoding granularity. It would have been obvious to modify Huang to include downlink precoding granularity parameter determination using a precoding granularity parameter related to CSI-RS and reciprocity of UL-DL as in Onggosanusi who teaches the precoder selection method allows for managing UL interference ¶0169.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Huang”) (US 20180097595 A1, effective filing date of provisional application 62/402,141 filed Sept. 30, 2016) in view of Chen et al. (“Chen”) (US 20140112168 A1) and Takeda et al. (“Takeda”) (US 20200014491 A1) in view of Qin et al. (“Qin”) (US 20190199496 A1) and Kuchibhotla et al. (US 20170135116 A1).

Regarding claim 20, Huang-Chen teaches:
The method according to claim 9.
Huang-Chen teaches parameters for transmission but does not teach codeblock however Takeda teaches wherein the transmission parameters further comprise setting information of CB/CBG [¶0147].
Huang-Chen-Takeda teaches uplink transmission but not determination of CB/CBG according to however 491 teaches and a terminal determines settings of the CB and CBG according to following information: 
a capability of a receiving node, a setting of layer numbers [¶0073 UE determines CBG related information according to single layer], a DCI type [¶0147-148 DCI used thus a DCI type], a transmission technology [Figure 3 shows LTE system or technology] , a resource allocation granularity [¶0147 wherein CBG associated with information includes MCS, PRB number i.e. resource allocation], a multiple access method, a multiplexing method [ ¶0166 teaches multiple access and multiplexing methods used for uplink], an MCS setting [¶0147 wherein CBG associated with information includes MCS, PRB number i.e. resource allocation, receiving node i.e. base station indicates capability of receiving CBG by signaling CBG parameters].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang such that CBG determination additionally uses the above settings as in Takeda to execute transmission in smaller units ¶0012.
Huang-Chen-Takeda teaches the above parameters but not expressly QCL however Qin teaches according to a QCL setting [¶0038-39 base station configures UE for uplink transmission, according to QCL setting].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang such that CBG determination additionally uses QCL as in Qin to allow the UE to determine the best beam for transmitting ¶0042 and further Examiner argues that in combination with Huang-Tang-Takeda any parameter set configured for uplink will be related to the configuration of the CBG as in Huang-Tang-Takeda.
Huang-Chen-Takeda-Qin teaches the above parameters but does not teach DMRS setting however Kuchibhotla teaches a demodulation reference signal setting [¶0098 teaches an association between CB segmentation and DMRS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang such that CBG determination additionally uses DMRS as in Kuchibhotla as any indication of a relationship between DMRS settings and CBG can be used to modify the relationship between these features in Huang-Tang-Takeda and additionally can be for facilitating code block segmentation of segmenting TB into smaller units which is based on DMRS as these are mapped to modulation symbols ¶0098 of Kuchibhotla.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY L VOGEL/             Primary Examiner, Art Unit 2478